 In the Matter of UNITED STATESCARTRIDGECOMPANY (TYSON PLANT)andINTERNATIONALBROTHERHOOD of TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS,LOCAL. UNION No. 604, AFLCase No. R-5813.-Decided August 31,1943Mr. G. S. Hamill,of St. Louis, Mo., for the Company.Messrs. Dale FerrisandPaul K. Kaveney,both of St. Louis, Mo., forthe Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, Local Union 604, AFL hereincalled the Union, alleging that a question affecting commerce hadarisenconcerning the representation of employees of United StatesCartridge Company (Tyson Plant), St. Louis, Missouri, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Charles K. Hackler, TrialExaminer. Said hearing was held at St. Louis, Missouri, on August10, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard,to examineand cross-ex-aminewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded the oppor-tunity of filing briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYUnited States Cartridge Company, a Maryland corporation,is pres-ently operating in St. Louis, Missouri, plants known as plant No. 1and plant No. 2 under a cost plus a fixed fee operation contract in the52 N. L.R. B., No. 48.349 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction of cartridges for the United States Government.Bothplants, the machinery and equipment therein, the raw materials usedand the finished products, are the property of the United States Gov-ernment.In connection with the operation of these plants, the Com-pany maintains a powder storage area known as the Tyson PowderFarm herein referred to as the Tyson plant, located at a distance ofabout 30 miles from the other two plants. The raw materials annuallyemployed, consisting of copper, brass, manufactured powder and lead,amount to several million dollars in value. The finished products like-wise amount in value to several million dollars annually.The greaterpart of both materials and products is shipped to and from the Stateof'Missouri.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THEORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local No. 604, is a labor organization affiliated withthe American Federation of Labor, admitting to membership employ-ees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn July 9,1943, the Union, claiming majority representation amongthe powder handlers employed by the Company at the Tyson plant;requested by letter that the Company recognize it as exclusive bar-gaining representative.The Company did not reply but subsequentlytook the position that it could not recognize any union until certifica-tion from the Board was secured.A statement of the Trial Examiner, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a 'question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAside from the category of foremen of production control, as towhom no agreement was reached, the parties stipulated at the hearingthat the appropriate unit should consist of all powder handlers em-ployed.by the Company at its Tyson plant, excluding the supervisor1The Trial-Examiner reported that the Union had submitted 24 application-for-member-ship cards of which 22, dated between July 7 and 11, 1943,bore the apparently genuineoriginal signatures of persons whose names appear on the Company's pay roll of July 18.1943. containing 36 names within the appropriate unit. UNIITED STATES CART'R'IDGIEi COMPANY351of powder storage and his assistant, and also excluding employees hav-ing authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction.With respect to the foremen of production control whom theUnion would include within the appropriate unit, the Company takesno position but desires that the Board make a finding with respect'tothe status of these particular employees.The foremen of production controlemployed by the Company areseven men whose duties include the giving df instructions to the powderhandlers as to the place and type of work to be done. The foremen ofproduction control also carry keys and are responsible for the lockingand unlocking of the powder storage igloos.While the foremen inquestion spend the greater part of their time doing manual work alongwith the powder handlers, are paid on a similar hourly basis,2 areeligible to membership in the Union,3 require no particular training fortheir duties, and have no power to hire or discharge the employeesworking under their direction, the record discloses that they have theright to and in fact do recommend the discharge or transfer of em-ployees and that such recommendations are given considerable weightby the Company in determining its action in this respect. Since itthus appears that they may effect changes in the status' of employeesor effectively recommend such action, we shall exclude foremen ofproduction control from the appropriate unit 4We find that all powder handlers employed by the Company at itsTyson plant, excluding the superintendent of powder storage, hisassistant, the foremen of production control and all other supervisoryemployees with authority to hire,'promote, discharge,discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.SForemen of production control receive 10 cents an hour more than the men who workunder them.'sThe evidence reveals that an unspecified number of the foremen are members of theUnion4 SeeMatterof Passand Seymour,Inc,51 N L R B 1135 352DL1CLSILONSOFI\WPIONAL LABOR RELATIONSBOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III; Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDnu crm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United States Car-tridge Company, Tyson plant, St. Louis, Missouri, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers,Local Union 604, AFL, for the purposes of collective bargaining.CHAIRMAN Mnaas took no part in the consideration of the aboveDecision and Direction of Election.